ACCEPTED
                                                                                                   03-14-00735-CV
                                                                                                           6579635
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             8/20/2015 11:40:49 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK




                                                                                FILED IN
                        OFFICE OF PUBLIC UTILITY COUNSEL                 3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                PUBLIC COUNSEL, TONYA BAER               8/20/2015 11:40:49 AM
                                                                             JEFFREY D. KYLE
                                                                                  Clerk
                                                
                                       August 20, 2015


VIA E-FILE

The Honorable Jeffrey D. Kyle
Clerk, Court of Appeals
209 W. 14th St., Room 101
Austin, Texas 78701


       Re:    Appeals Docket No. 03-14-00735-CV; Trial Court Case No. D-1-GN-13-000121;
              Appellant, Entergy Texas, Inc.// Cross-Appellants, the Office of Public Utility
              Counsel and Public Utility Commission of Texas v. Appellee, Public Utility
              Commission of Texas and Texas Industrial Energy Consumers// Cross-Appellees,
              the Office of Public Utility Counsel and Entergy Texas, Inc.

Dear Mr. Kyle:

        This letter responds to your letter of August 17, 2015 concerning resetting the date for
oral argument in this case for September 23, 2015, at 1:30 p.m. I will appear and argue for the
Office of Public Utility Counsel.

                                            Respectfully submitted,


                                            /s/ Sara J. Ferris
                                            Sara J. Ferris
                                            Senior Assistant Public Counsel
                                            State Bar No. 50511915
                                            Office of Public Utility Counsel
                                            1701 N. Congress Avenue, Suite 9-180
                                            Austin, Texas 78701
                                            sara.ferris@opuc.texas.gov




                 POST OFFICE BOX 12397                 TEL: 512.936.7500
                  AUSTIN, TEXAS 78711                WEB: WWW.OPUC.TEXAS.GOV
                                                  
August 20, 2015
Page 2


                                  CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 9.5, I certify that on the 20th day of
August, 2015, the Office of Public Utility Counsel’s letter regarding resetting the oral argument
date was electronically filed with the Clerk of the Court using the electronic case filing system of
the Court, and that a true and correct copy was served on the following lead counsel for all
parties listed below via electronic service:


Counsel for Entergy Texas, Inc.                      Marnie A. McCormick
                                                     Duggins Wren Mann & Romero, LLP
                                                     600 Congress Ave., Ste. 1900
                                                     Austin, Texas 78701

Counsel for the Public Utility Commission            Elizabeth R. B. Sterling
of Texas                                             Environmental Protection Division
                                                     Office of the Attorney General
                                                     P.O. Box 12548
                                                     Austin, Texas 78711-2548

Counsel for Texas Industrial Energy Consumers        Rex. D. VanMiddlesworth
                                                     Thompson & Knight, LLP
                                                     98 San Jacinto Blvd, Ste. 1900
                                                     Austin, Texas 78701




                                                       /s/ Sara J. Ferris
                                                       Sara J. Ferris